452 F.2d 95
UNITED STATES of America, Plaintiff-Appellant,v.William Edwin CHANDLER, Jr., Defendant-Appellee.UNITED STATES of America, Plaintiff-Appellant,v.Marty Jay MARTINOLICH, Defendant-Appellee.
Nos. 71-2656, 71-2657 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 8, 1971.

Robert E. Hauberg, U. S. Atty., E. Donald Strange, Asst. U. S. Atty., Jackson, Miss., for plaintiff-appellant.
Victor Blackwell, Covington, La.  (Court-appointed), for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
INGRAHAM, Circuit Judge:
This is an appeal by the United States from the dismissal of two criminal indictments.1  Since they raise identical issues, the cases have been consolidated on appeal.
The United States District Court for the Southern District of Mississippi dismissed two indictments charging appellees with violations of the Selective Service Act of 1967, 50 U.S.C.A. App. Sec. 462 for failing to perform alternative civilian service.  The district court founded its action on the recent Supreme Court decision in Clay v. United States, 403 U.S. 698, 91 S. Ct. 2068, 29 L. Ed. 2d 810 (1971).  After an examination of that decision and the record below we find no support for this action.
In two recent cases this panel affirmed convictions under the Selective Service Act of 1967, 50 U.S.C.A. App. Sec. 462, against Solomon2 and Walker.3
Reversed and remanded.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 The United States is authorized to bring this appeal under the provisions of 18 U.S.C.A. Sec. 3731


2
 United States v. Solomon, 450 F.2d 456 (5th Cir., 1971) [October 8, 1971]


3
 United States v. Walker, 451 F.2d 1325 (5th Cir., 1971) [November 18, 1971]